Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19      PageID.208   Page 1 of 34




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 HOBART-MAYFIELD, INC. d/b/a
 MAYFIELD ATHLETICS,
                                                   Case No. 19-CV-12712
       Plaintiff,
                                                   Hon. Gershwin A. Drain
 v.
                                                   Mag. Elizabeth A. Stafford
 NATIONAL OPERATING COMMITTEE ON
 STANDARDS FOR ATHLETIC EQUIPMENT,
 KRANOS CORPORATION d/b/a SCHUTT
 SPORTS, RIDDELL, INC., XENITH, LLC,
 GREGG HARTLEY, in his capacity as Vice
 President of the National Operating Committee
 on Standards for Athletic Equipment, MICHAEL
 OLIVER, in his Capacity as Executive
 Director/Legal Counsel of the National
 Operating Committee on Standards for Athletic
 Equipment, VINCENT LONG, in his capacity as
 Engineering Manager of Schutt Sports, and
 KYLE LAMSON, in his capacity as Director of
 New Product Innovation of Xenith, LLC,
       Defendants.

          KRANOS CORPORATION D/B/A SCHUTT SPORTS,
      RIDDELL, INC., XENITH, LLC, VINCENT LONG, AND KYLE
         LAMSON’S MOTION TO DISMISS THE COMPLAINT

      Defendants Kranos Corporation d/b/a Schutt Sports, Riddell, Inc., Xenith,

LLC, Vincent Long, and Kyle Lamson (“Manufacturer Defendants”) move pursuant

to FED. R. CIV. P. 12(b) to dismiss Plaintiff’s Complaint as to the Manufacturer

Defendants. This motion is timely filed pursuant to the Stipulated Orders Extending

Time to Respond to Plaintiff’s Complaint entered by the Court. ECF Nos. 5, 7, and
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19         PageID.209   Page 2 of 34




10. For the reasons set forth in the accompanying brief, Manufacturer Defendants

respectfully request that the Court grant their motion and dismiss Plaintiff’s

Complaint as to the Manufacturer Defendants.

      In accordance with E.D. Mich. LR 7.1(a), counsel for Kranos Corporation

d/b/a Schutt Sports and Vincent Long contacted counsel for Plaintiff to ascertain

whether this Motion will be opposed.             Plaintiff will oppose Manufacturer

Defendants’ Motion.

 Dated: December 2, 2019                       Respectfully submitted,
 PERKINS COIE LLP                              Honigman LLP

 /s/ Rodger K. Carreyn                         /s/ David A. Ettinger
     Rodger K. Carreyn                             David A. Ettinger
 RCarreyn@perkinscoie.com                      DEttinger@honigman.com
 Christopher G. Hanewicz                       660 Woodward Avenue
 CHanewicz@perkinscoie.com                     Suite 2290
 Gabrielle E. Bina                             Detroit, MI 48226-3506
 GBina@perkinscoie.com                         (313) 465-7368 (P)
 33 East Main Street, Suite 201
 Madison, WI 53703                             Morganroth & Morganroth
 (608) 663-7460 (P); (608) 663-7499 (F)        Jeffrey B. Morganroth
                                               JMorganroth@morganrothlaw.com
 Warner Norcross & Judd LLP                    344 North Old Woodward Avenue
 Michael G. Brady                              Suite 200
 MBrady@wnj.com                                Birmingham, MI 48009
 2000 Town Center, Suite 2700                  (248) 864-4000 (P); (248) 864-4001 (F)
 Southfield, MI 48075-1318
 (248) 784-5000 (P)                            Attorneys for Defendants Xenith, LLC and
                                               Kyle Lamson
 Attorneys for Defendant, Riddell, Inc.




                                          -2
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19    PageID.210   Page 3 of 34




                                          KERR, RUSSELL AND WEBER, PLC

                                          /s/Matthew L. Powell
                                             Matthew L. Powell (P69186)
                                          500 Woodward Avenue, Suite 2500
                                          Detroit, Michigan 48226
                                          (313) 961-0200 (P); (313) 961-0388 (F)
                                          mpowell@kerr-russell.com
                                          Davis & White, LLC
                                          David A. White, Esq.
                                          869 Turnpike Street, Suite 110
                                          North Andover, MA 01845
                                          (978) 688-1433 (P); (978) 688-3151 (F)
                                          dwhite@daviswhite.com

                                          Attorneys for Defendants Kranos
                                          Corporation d/b/a Schutt Sports and
                                          Vincent Long




                                     -3
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19   PageID.211   Page 4 of 34




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 HOBART-MAYFIELD, INC. d/b/a
 MAYFIELD ATHLETICS,
                                                 Case No. 19-CV-12712
       Plaintiff,
                                                 Hon. Gershwin A. Drain
 v.
                                                 Mag. Elizabeth A. Stafford
 NATIONAL OPERATING COMMITTEE ON
 STANDARDS FOR ATHLETIC EQUIPMENT,
 KRANOS CORPORATION d/b/a SCHUTT
 SPORTS, RIDDELL, INC., XENITH, LLC,
 GREGG HARTLEY, in his capacity as Vice
 President of the National Operating Committee
 on Standards for Athletic Equipment, MICHAEL
 OLIVER, in his Capacity as Executive
 Director/Legal Counsel of the National
 Operating Committee on Standards for Athletic
 Equipment, VINCENT LONG, in his capacity as
 Engineering Manager of Schutt Sports, and
 KYLE LAMSON, in his capacity as Director of
 New Product Innovation of Xenith, LLC,

       Defendants.



  COMBINED BRIEF IN SUPPORT OF KRANOS CORPORATION D/B/A
  SCHUTT SPORTS, RIDDELL, INC., XENITH, LLC, VINCENT LONG,
   AND KYLE LAMSON’S MOTION TO DISMISS THE COMPLAINT

__________________________________________________________________
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19                                   PageID.212           Page 5 of 34




                                              TABLE OF CONTENTS

ISSUES PRESENTED............................................................................................. iii
CONTROLLING OR MOST APPROPRIATE AUTHORITY ...............................iv
INTRODUCTION .....................................................................................................1
STATEMENT OF FACTS ........................................................................................3
LEGAL STANDARD ................................................................................................4
ARGUMENT .............................................................................................................5
I.       THE COMPLAINT FAILS TO STATE A CLAIM UNDER
         SECTION 1 OF THE SHERMAN ACT ......................................................... 5
         A.       The Complaint Fails to Set Forth Factual Allegations Plausibly
                  Suggesting any Antitrust Conspiracy or Unlawful Agreement ............ 5
         B.       The Complaint Does Not Plausibly Allege a Conspiracy in
                  Counts I and II .......................................................................................6
         C.       The Complaint’s Allegations Do Not Support a “Boycott”
                  Claim .....................................................................................................8
         D.       Hobart-Mayfield Fails to Allege Either a Per Se or Rule of
                  Reason Violation .................................................................................12
         E.       Hobart-Mayfield Lacks Antitrust Standing Because It Fails to
                  Allege Facts that Show It Suffered Antitrust Injury ...........................14
II.      THE COMPLAINT FAILS TO STATE A CLAIM UNDER
         SECTION 2 OF THE SHERMAN ACT .......................................................15
III.     THE COMPLAINT FAILS TO STATE A CLAIM UNDER
         MICHIGAN ANTITRUST LAW ................................................................17
IV.      THE COMPLAINT FAILS TO STATE A CLAIM FOR
         TORTIOUS INTERFERENCE .....................................................................18
V.       THE COMPLAINT FAILS TO STATE A CLAIM FOR ATTEMPTED
         MONOPOLIZATION AGAINST SCHUTT SPORTS ................................22
CONCLUSION ........................................................................................................24




                                                           - ii
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19      PageID.213    Page 6 of 34




                             ISSUES PRESENTED

1.    Whether the Complaint pleads sufficient facts to support a claim under
Sections 1 and 2 of the Sherman Antitrust Act and Sections 2 and 3 of the Michigan
Antitrust Reform Act, where essential elements of the claims are omitted?

2.     Whether the Complaint pleads sufficient facts to support a claim for tortious
interference with a business relationship or expectancy, where essential elements of
the claims are omitted?




                                        - iii
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19       PageID.214   Page 7 of 34




        CONTROLLING OR MOST APPROPRIATE AUTHORITY

Cases
Am. Council of Certified Podiatric Physicians & Surgeons v. Am. Bd. of Podiatric
Surgery, Inc., 323 F.3d 366 (6th Cir. 2003)

Atlantic Richfield Co. v. USA Petroleum Co., 495 U.S. 328 (1990)

Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)
Bender v. Southland Corp., 749 F.2d 1205 (6th Cir. 1984)

Care Heating & Cooling, Inc. v. Am. Standard, Inc., 427 F.3d 1008 (6th Cir. 2005)

FTC v. Indiana Fed’n of Dentists, 475 U.S. 447 (1986)
FTC v. Superior Court Trial Lawyers Ass’n, 493 U.S. 411 (1990)

Howard Hess Dental Labs Inc. v. Dentsply Int’l., Inc., 602 F.3d 237 (3d Cir. 2010)

Innovation Ventures, LLC v. Custom Nutrition Labs., LLC, 912 F.3d 316 (6th Cir.
2018)
Monsanto Co. v. Spray Rite Service Corp., 465 U.S. 752 (1984)

Oxbow Carbon & Minerals LLC v. Union Pac. R.R. Co., 926 F. Supp. 2d 36
(D.D.C. 2013)

Potters Med. Ctr. v. City Hosp. Ass’n, 800 F.2d 568 (6th Cir. 1986)

Reudy v. Clear Channel Outdoors, Inc., 693 F. Supp. 2d 1091 (N.D. Cal. 2010)

RxUSA Wholesale, Inc. v. Alcon Labs., 391 F. App’x 59 (2d Cir. 2010)

Saab Auto. AB v. Gen. Motors Co., 770 F.3d 436 (6th Cir. 2014)
Spectrum Sports v. McQuillan, 506 U.S. 447 (1993)

Stearns Airport Equip. Co. v. FMC Corp., 170 F.3d 518 (5th Cir. 1999)

Total Benefits Planning Agency, Inc. v. Anthem Blue Cross & Blue Shield, 552 F.3d
430 (6th Cir. 2008)



                                       - iv
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19    PageID.215   Page 8 of 34




Trepel v. Pontiac Osteopathic Hosp., 135 Mich. App. 361; 354 N.W.2d 341 (Mich.
Ct. App. 1984)

Verizon Commc'ns Inc. v. Law Offices of Curtis V. Trinko, LLP, 540 U.S. 398
(2004)

Statutes

15 U.S.C. §§ 1, 2

MICH. COMP. LAWS ANN. § 445.772
Rules
FED. R. CIV. P. 12(b)(6)
FED. R. CIV. P. 9




                                      -v
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19            PageID.216   Page 9 of 34




                                  INTRODUCTION

      In its Complaint, Plaintiff Hobart-Mayfield, Inc. d/b/a Mayfield Athletics

(“Hobart-Mayfield”) alleges a conspiracy involving Defendants Kranos Corporation

d/b/a Schutt Sports (“Schutt”), Riddell, Inc. (“Riddell”), Xenith, LLC (“Xenith), all

manufacturers of football helmets (the “Manufacturer Defendants”), and the

National Operating Committee on Standards for Athletic Equipment (“NOCSAE”),

to interfere with Hobart-Mayfield’s sale of facemask clips (“S.A.F.E.Clips”) for

football helmets. But Hobart-Mayfield falls far short of the Supreme Court’s

requirement in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) that it allege

facts that plausibly support its antitrust conspiracy claims:

      1.     Hobart-Mayfield fails to allege any facts that would directly support its

             conspiracy claims. It does not allege any communications between any

             of the Manufacturer Defendants and NOCSAE related to the issues in

             the Complaint. The only communication it alleges between and among

             the Manufacturer Defendants concerns the results of Xenith’s and

             Schutt’s testing of the S.A.F.E.Clip and determining that it raised safety

             concerns—which is evidence that there was no anticompetitive

             conspiracy at all.

      2.     Hobart-Mayfield also fails to allege facts that would plausibly set forth

             circumstantial evidence of a conspiracy. It does not even allege parallel
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19         PageID.217    Page 10 of 34




              conduct by the Manufacturer Defendants, a factor which is the most

              basic starting point for any conspiracy claim based on circumstantial

              evidence. And it fails to allege any other facts that would plausibly

              suggest why the Manufacturer Defendants would have a motive to

              interfere with sales of the S.A.F.E.Clip, especially since that product

              does not compete with their football helmets.

       Indeed, given the concerns raised by the Manufacturer Defendants regarding

 the S.A.F.E.Clip’s potential safety problems (as alleged in the Complaint), the

 Complaint itself supports the conclusion that the Manufacturer Defendants have

 each exercised prudent judgment and acted in their own self-interests. This is not

 evidence of collusion—it is evidence of the free-market economy at work.

       Additionally, the Complaint fails to allege either facts supporting a per se

 antitrust violation or harm to overall competition, not merely to the Plaintiff. As a

 result, Hobart-Mayfield has failed to allege either the substantive requirements for a

 conspiracy to violate the antitrust laws, or the “antitrust injury” required to support

 standing.

       The Complaint’s other claims are equally deficient. Hobart-Mayfield’s claim

 of conspiracy to monopolize fails for the added reason that the law requires that the

 conspirators agreed to vest monopoly power in a single entity, an allegation lacking

 here. Hobart-Mayfield also fails to allege a dangerous probability of success in


                                           -2
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19      PageID.218    Page 11 of 34




 gaining a monopoly, an essential element of its claim of attempted monopolization.

 Because the Michigan antitrust laws are interpreted in alignment with the Sherman

 Act, the Complaint’s state antitrust claims fail as well.     Finally, the tortious

 interference claims fail because Hobart-Mayfield has not properly alleged unlawful

 conduct, malicious intent or interference with a valid expectancy. Each of these

 claims should likewise be dismissed.1

                            STATEMENT OF FACTS
       NOCSAE is a nonprofit body that “develops voluntary performance and test

 standards for athletic equipment that are available for adoption by any athletic

 regulatory body.” Complaint ¶¶ 8, 39. Most football regulatory bodies in the United

 States require that participants use helmets and facemasks that meet the NOCSAE

 standards. Id. ¶ 42. NOCSAE has entered into license agreements with various

 equipment manufacturers, including among others the Manufacturer Defendants,

 under which manufacturers pay NOCSAE a fee for use of its trademarked logos and

 phrases. Id. ¶ 48.

       Hobart-Mayfield alleges that it has attempted to market, distribute, and sell

 the “S.A.F.E.Clip,” an aftermarket, add-on facemask clip for helmets. Id. ¶ 1. In


 1 SinceMr. Long and Mr. Lamson are alleged to have violated the law only in their
 capacity as employees of Schutt and Xenith, the claims against them should be
 dismissed as well. See Copperweld Corp. v. Indep. Tube Corp., 467 U.S. 752, 769
 (1984); Alexander v. Elec. Data Sys. Corp., 13 F.3d 940, 949 (6th Cir. 1994);
 Dzierwa v. Michigan Oil Co., 152 Mich. App. 281; 393 N.W.2d 610, 613 (1986).

                                         -3
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19          PageID.219    Page 12 of 34




 2018, NOCSAE issued a press release indicating that the addition of items to a

 previously certified helmet results in a new untested model; when that happens, the

 helmet manufacturer has the right to declare its NOCSAE certification void, to allow

 the certification to remain unaffected, or to engage in additional certification testing

 of the new model with the add-on product. Id. ¶ 64. Hobart-Mayfield asserts that

 NOCSAE and the Manufacturer Defendants have conspired to exclude aftermarket

 or add-on products such as the S.A.F.E.Clip. Id. ¶¶ 2-4.

        Hobart-Mayfield alleges that each of the Manufacturer Defendants has taken

 the position that installing the S.A.F.E.Clip on a football helmet would void the

 helmet warranty. Critically, the Complaint acknowledges that safety concerns were

 communicated to Hobart-Mayfield by the Manufacturer Defendants. Id. ¶¶ 104,

 107.

                                LEGAL STANDARD

        “To survive a motion to dismiss, a complaint must contain sufficient factual

 matter, accepted as true, to state a claim to relief that is plausible on its face.”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 570). A

 “claim is facially plausible when a plaintiff pleads factual content that allows the

 court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged.” Id. While the complaint’s allegations are accepted as true, “[t]hreadbare

 recitals of the elements of a cause of action, supported by mere conclusory



                                           -4
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19         PageID.220    Page 13 of 34




 statements, do not suffice.” Id. In the antitrust context, the Supreme Court has

 warned, “the costs of modern federal antitrust litigation and the increasing caseload

 of the federal courts counsel against sending the parties into discovery when there is

 no reasonable likelihood that the plaintiffs can construct a claim from the events

 related in the complaint.” Twombly, 550 U.S. at 558 (quotation omitted).

                                    ARGUMENT

 I.    THE COMPLAINT FAILS TO STATE A CLAIM UNDER SECTION 1
       OF THE SHERMAN ACT
       Section 1 of the Sherman Act prohibits “[e]very contract, combination in the

 form of trust or otherwise, or conspiracy, in restraint of trade or commerce among

 the several States.” 15 U.S.C. § 1. The Supreme Court has interpreted this statute

 “to outlaw only unreasonable restraints.” Ohio v. American Express Co., 138 S. Ct.

 2274, 2283 (2018) (citation omitted). The Complaint here fails to allege facts

 supporting a claim under the Sherman Act.

       A.     The Complaint Fails to Set Forth Factual Allegations Plausibly
              Suggesting any Antitrust Conspiracy or Unlawful Agreement

       “Because § 1 of the Sherman Act does not prohibit all unreasonable restraints

 of trade...but only restraints effected by a contract, combination, or conspiracy…the

 crucial question is whether the challenged anticompetitive conduct stems from

 independent decision or from an agreement, tacit or express.” Twombly, 550 U.S. at

 553 (citation omitted; emphasis added). Thus, “[a] plaintiff must allege enough

 factual matter ... to suggest that an agreement was made, and an allegation of parallel

                                           -5
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19        PageID.221   Page 14 of 34




 conduct and a bare assertion of conspiracy will not suffice.” Total Benefits Planning

 Agency, Inc. v. Anthem Blue Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008).

       In the absence of direct evidence of agreement, the Supreme Court has

 explained that “[a] statement of parallel conduct . . . needs some setting suggesting

 the agreement necessary to make out a Section 1 claim; without further circumstance

 pointing toward a meeting of the minds, an account . . . stays in neutral territory.”

 Twombly, 550 U.S. at 557.

       Thus, it was incumbent upon Hobart-Mayfield to allege facts that were more

 than merely neutral as between the allegations of conspiracy and individual (even if

 parallel) conduct. It has failed to do so.

       B.     The Complaint Does Not Plausibly Allege a Conspiracy in Counts
              I and II
       Count I of the Complaint alleges two “categor[ies] of contracts, combinations,

 and/or conspiracies” purportedly giving rise to its antitrust claim: (1) “NOCSAE’s

 licensing agreements with Riddell, Schutt, and Xenith”; and (2) the helmet

 manufacturers’ “involvement in, and influence over, NOCSAE’s leadership and

 operation.” Complaint ¶¶ 125, 132. Count II does not identify any “categories” of

 agreements, instead vaguely alleging that NOCSAE has “allowed” the helmet

 manufacturers to control the standards and certification process. Id. ¶ 161.

       There are no facts in the Complaint that would plausibly support these claims.

 In fact, the Complaint does not allege any facts whatsoever linking the Manufacturer


                                              -6
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19           PageID.222    Page 15 of 34




 Defendants to NOCSAE’s actions. The Complaint does not allege that any of the

 Manufacturer Defendants even advocated for the NOCSAE position about which

 Hobart-Mayfield complains.         There are no allegations that the Manufacturer

 Defendants control NOCSAE or even currently serve on NOCSAE’s board. Nor

 does the Complaint allege that the NOCSAE royalty payment system was

 established by the Manufacturer Defendants, influenced in any way by the

 Manufacturer Defendants, or had any specific impact on any decision by NOCSAE

 that affected Hobart-Mayfield.2

          Hobart-Mayfield does allege that Manufacturer Defendants somehow have

 “influence over” NOCSAE’s decisions. See Complaint ¶ 50. But there are no

 specific factual allegations to support this conclusory statement. And, in any event,

 influence or advocacy are simply not sufficient to support an antitrust conspiracy

 claim. See Monsanto Co. v. Spray Rite Service Corp., 465 U.S. 752 (1984) (a

 competitor’s complaint regarding the plaintiff’s conduct, followed by action by the

 entity complained to, is not sufficient to support a claim of antitrust conspiracy;

 “something more than evidence of complaints is needed”). Here, of course, there

 are not even any allegations about complaints to NOCSAE concerning Hobart-

 Mayfield. The Complaint falls far short of the threshold for viability.




 2   Indeed, the royalty system is not alleged to be specific to football helmets.

                                             -7
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19        PageID.223    Page 16 of 34




       For all these reasons, the allegations of Count I and Count II regarding

 NOCSAE’s actions fail to state a claim.3

       C.     The Complaint’s Allegations Do Not Support a “Boycott” Claim

       Count III claims that the Manufacturer Defendants conspired to “boycott” and

 “deter” sales of the S.A.F.E.Clip.     Those allegations are equally insufficient.

 Noticeably absent is any alleged direct evidence of an agreement between any of the

 defendants, much less who was involved in those discussions, when and where such

 discussions took place, or the substance of any such “agreement.”

       As explained in Twombly, supra, the starting point for a complaint that does

 not allege direct evidence of agreement is parallel conduct by the defendants, though

 that itself is insufficient to state a claim. Twombly, 550 U.S. at 556 (“when

 allegations of parallel conduct are set out in order to make a § 1 claim, they must be

 placed in a context that raises a suggestion of a preceding agreement, not merely

 parallel conduct that could just as well be independent action”) (emphasis added).

       Here, Hobart-Mayfield does not even allege parallel conduct that could

 suggest an anticompetitive agreement. While each Defendant is alleged to have

 done something that may have had the effect of harming Hobart-Mayfield, the


 3 To the extent that Hobart-Mayfield alleges that NOCSAE’s actions were
 “arbitrary” or somehow violated due process, and that those actions constituted an
 antitrust violation, such allegations cannot implicate the Manufacturer Defendants
 unless they were undertaken pursuant to a conspiracy. Therefore, those allegations
 are not further addressed here.

                                          -8
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19          PageID.224    Page 17 of 34




 conduct alleged is neither parallel nor even, in many cases, related to Hobart-

 Mayfield. The Complaint makes much of the fact that each Manufacturer Defendant

 has a policy of voiding its helmet warranty if unauthorized add-on products are used

 with the helmet. But Hobart-Mayfield never alleges that these policies were directed

 toward Plaintiff in any way, adopted to exclude the S.A.F.E.Clip, or even that any

 of the policies were adopted only after Hobart-Mayfield began to offer its product.

       The other actions alleged are not parallel at all. Riddell is alleged to have

 communicated to two customers its concerns about the S.A.F.E.Clip. Complaint

 ¶¶ 98-99. But no such allegations are made as to Schutt or Xenith, and, in any event,

 such communications, if true, would be evidence of Riddell advancing legitimate

 business interests independently, which would have been unnecessary if the

 conspiracy alleged by Plaintiff had existed.

       Xenith and Schutt are alleged to have made negative statements directly to

 Hobart-Mayfield. But the same allegations are not made as to Riddell. And, in fact,

 those allegations establish the opposite of what Hobart-Mayfield claims. They show

 that Xenith and Schutt, who had each tested the S.A.F.E.Clip because they were

 considering offering the product, were concerned that it could cause harm to users.

       For example, Schutt explained to Hobart-Mayfield that “[a]s you mentioned

 in your email below, your original clip did result in facial contact of the guard to the

 chin which as you know is considered a failure.” The Complaint alleges even


                                           -9
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19           PageID.225     Page 18 of 34




 stronger statements by Xenith, noting that “in all the cases we have tested, the face

 mask made contact with the face when tested . . . we have pointed out to you multiple

 deviations” in Hobart-Mayfield’s testing procedure.            Xenith’s representative

 continued that “I find it negligent that you would put a product on the market that

 modifies an existing safety product without understanding the base level testing or

 consequences of the product you are selling . . . these clips should not be in use on

 the field until you have completed your due diligence . . .” Id. ¶ 107 (emphasis

 added).

       Again, this conduct is neither parallel (since Riddell is not alleged to have

 engaged in it) nor anticompetitive. Instead, it shows just the opposite, that Schutt

 and Xenith had legitimate motives to unilaterally decide not to use the S.A.F.E.Clip

 because it could cause injury.4

       Of course, there are rational business reasons for a company to limit its

 liability or to void its warranty or third-party certification where a user has materially

 altered its product in a manner that may affect the product’s performance or safety;

 this is particularly true in a market where companies regularly face product-liability

 claims.   In fact, the Complaint alleges that “[f]ootball helmet manufacturers



 4 While the safety concerns with the S.A.F.E.Clip are apparent even from the face
 of the Complaint, “[a] manufacturer of course generally has a right to deal, or refuse
 to deal, with whomever it likes, as long as it does so independently.” Monsanto, 465
 U.S. at 761.

                                           - 10
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19         PageID.226    Page 19 of 34




 routinely invoke or rely on their compliance with NOCSAE standards in defending

 against lawsuits brought by injured players.” Complaint ¶ 44. Manufacturers,

 therefore, logically want to limit exposure where a user adds an aftermarket product

 to a helmet, resulting in a helmet that has not been tested under the NOCSAE

 standards.   Far from suggesting conspiracy, the allegations confirm that the

 defendants were individually acting in line with their legitimate business interests.

       Given these facts, and the (critical) distinction between this case and other

 group boycott cases—that the conduct is not targeted at a competitor—it is

 impossible to ascertain any motive to conspire. Hobart-Mayfield’s conclusory

 theory asserting such a motive is deficient. Hobart-Mayfield asserts that “[i]f one

 manufacturer adopts the S.A.F.E.Clip for use on some or all of its helmets, or

 otherwise offers it as an add-on product with its helmets, non-adopting

 manufacturers could face product-liability exposure for their failure to utilize or

 offer the S.A.F.E.Clip given its proven ability to substantially reduce impact forces

 to the head each time a football player is hit.” Complaint ¶ 110. Of course, given

 that (as alleged in the Complaint) Schutt was already developing its own facemask

 clip, other manufacturers would have had no motive to exclude the S.A.F.E.Clip,

 which would only benefit Schutt. 5


 5 The Complaint does not allege that Riddell was involved in any testing or discussed
 the S.A.F.E.Clip with any of the other defendants at any time. Regardless, Riddell
 (like the other manufacturers) had legitimate business reasons to limit its warranty

                                          - 11
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19          PageID.227     Page 20 of 34




       In fact, the Complaint’s allegations that Schutt was developing its own

 facemask clip directly contradict any claim of conspiratorial motive. If that were

 true, then Schutt would have an individual incentive not to utilize the Hobart-

 Mayfield product (since it was developing its own), regardless of what Riddell and

 Xenith did. Its conduct, therefore, is fully explainable without the need to posit a

 conspiracy.

       Hobart-Mayfield’s theory of conspiracy at ¶ 110 is also insufficient. While it

 essentially attempts to allege a “common failure meaningfully to pursue attractive

 business opportunities,” this was held to be insufficient to state a claim in Twombly.

 Twombly, 550 U.S. at 551 (internal quotations omitted). Here, the allegations are

 doubly insufficient, since they explain that both Schutt and Xenith concluded that

 there were not attractive business opportunities due to the testing problems they

 found with the S.A.F.E.Clip.

       D.      Hobart-Mayfield Fails to Allege Either a Per Se or Rule of Reason
               Violation
       As a separate and independent matter, the Complaint fails to allege a per se

 violation of the antitrust laws, or a violation under the “rule of reason.” Thus, even

 if the Complaint had adequately alleged a conspiracy, its allegations under Counts

 I-III would not state a claim for an antitrust violation.


 obligations and legal liabilities in the event that a user modified its helmets with add-
 on products that voided the NOCSAE certification.

                                           - 12
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19          PageID.228    Page 21 of 34




       The per se doctrine applies “only if a restraint clearly and unquestionably falls

 within one of the handful of categories that have been collectively deemed per se

 anticompetitive.” Innovation Ventures, LLC v. Custom Nutrition Labs., LLC, 912

 F.3d 316, 340 (6th Cir. 2018). “The classic examples are naked, horizontal restraints

 pertaining to prices or territories,” which are not alleged here. Id. at 341.

       Nor do Hobart-Mayfield’s claims of “group boycott” allege a per se claim.

 The Supreme Court has made clear that “the per se approach has generally been

 limited to cases in which firms with market power boycott suppliers or customers in

 order to discourage them from doing business with a competitor . . . .” FTC v.

 Indiana Fed’n of Dentists, 475 U.S. 447, 458 (1986). The per se label has also been

 applied to boycotts that reinforce price fixing agreements. FTC v. Superior Court

 Trial Lawyers Ass’n, 493 U.S. 411 (1990). But the allegations in Hobart-Mayfield’s

 Complaint do not fit either of these fact patterns.

       Hobart-Mayfield has also failed to allege violation under the “rule of reason,”

 as is required for any action that is not a per se violation. Care Heating & Cooling,

 Inc. v. Am. Standard, Inc., 427 F.3d 1008, 1012 (6th Cir. 2005). That is because a

 rule of reason violation must involve harm to competition, not merely to the plaintiff.

 The antitrust laws were enacted for “the protection of competition, not competitors,”

 Brown Shoe Co. v. United States, 370 U.S. 294, 320 (1962). “The foundation of an

 antitrust claim is the alleged adverse effect on the market.” Care Heating, 427 F.3d


                                          - 13
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19          PageID.229     Page 22 of 34




 at 1014. “[T]he Sherman Act was intended to protect competition in the market as

 a whole, not individual competitors.” Id.

       While Hobart-Mayfield broadly defines the market as the “national market for

 football safety equipment and accessories” (Complaint ¶ 3), it fails to allege that

 defendants’ conduct affected competition in this broad market. Indeed, while

 Hobart-Mayfield notes that “Riddell, Schutt Sports, and Xenith together enjoy more

 than 90% of the national football helmet market” (Complaint ¶ 19), it includes no

 facts regarding the defendants’ share of the (far broader) market for “football safety

 equipment and accessories,” which would include manufacturers of numerous other

 products (e.g., protective pads, mouth guards, nose guards, eye protection, gloves,

 footwear, protective cups, neck rolls, etc.). This provides a separate and independent

 reason for dismissal.

       E.     Hobart-Mayfield Lacks Antitrust Standing Because It Fails to
              Allege Facts that Show It Suffered Antitrust Injury
       Separately, and independently, each of the antitrust claims should be

 dismissed because the Complaint lacks factual allegations to demonstrate that

 Hobart-Mayfield has antitrust standing. To assert a private right of action, an

 antitrust plaintiff must allege facts to show “antitrust injury,” that is, “injury of the

 type the antitrust laws were intended to prevent and that flows from that which

 makes defendant’s acts unlawful.” See Atlantic Richfield Co. v. USA Petroleum Co.,

 495 U.S. 328, 334 (1990). For this reason, “a complaint alleging only adverse effects


                                           - 14
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19        PageID.230   Page 23 of 34




 suffered by an individual competitor cannot establish an antitrust injury.” Care

 Heating, 427 F.3d at 1014-1015. Therefore, Hobart-Mayfield fails to satisfy this

 requirement as well. See also CBC Cos., Inc. v. Equifax, Inc., 561 F.3d 569, 572

 (6th Cir. 2009) (“[T]o approve antitrust injury, the key inquiry is whether

 competition – not necessarily a competitor – suffered as a result of the challenged

 business practice.”).

 II.    THE COMPLAINT FAILS TO STATE A CLAIM UNDER SECTION 2
        OF THE SHERMAN ACT

        Count IV of the Complaint alleges “a combination or conspiracy between

 Defendants Riddell, Schutt Sports, and/or Xenith to monopolize” under Section 2 of

 the Sherman Act. Complaint ¶ 188. Section 2 makes it illegal to “monopolize, or

 attempt to monopolize, or combine or conspire with any other person or persons, to

 monopolize any part of the trade or commerce among the several States.” 15 U.S.C.

 § 2.

        As discussed above, however, the Complaint does not allege that the helmet

 manufacturers reached any agreement. “Because § 2 conspiracy-to-monopolize

 claims require proof of concerted activity, just as § 1 conspiracy claims do, [t]he

 claim of a conspiracy to monopolize fails for the same reason as did the appellants’

 section 1 claims.” Potters Med. Ctr. v. City Hosp. Ass’n, 800 F.2d 568, 574 (6th Cir.

 1986) (citation omitted).




                                         - 15
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19       PageID.231    Page 24 of 34




       Moreover, a Section 2 conspiracy to monopolize claim also requires a plaintiff

 to plead a specific intent to monopolize. Specific intent to monopolize means an

 intent to “achieve an illegal monopoly.” Howard Hess Dental Labs Inc. v. Dentsply

 Int’l., Inc., 602 F.3d 237, 257 (3d Cir. 2010). Although specific intent may be

 inferred from unlawful conduct, a plaintiff must allege facts supporting the

 inference. See id. at 257-58. No facts have been alleged to meet this requirement.

 Indeed, Hobart-Mayfield fails to explain how the Manufacturer Defendants could

 intend a monopoly over a market that is far broader than football helmets, and

 includes all other safety products. Complaint ¶ 3.

       To meet this requirement, Hobart-Mayfield must also allege that defendants

 sought to confer monopoly power on a single firm. Courts have rejected a “shared

 monopoly” or “joint monopolization” theory, under which a group of firms that,

 together, allegedly possess monopoly power can be found liable for monopolization.

 See, e.g., RxUSA Wholesale, Inc. v. Alcon Labs., 391 F. App’x 59, 61 (2d Cir. 2010)

 (affirming dismissal of Section 2 claims); Reudy v. Clear Channel Outdoors, Inc.,

 693 F. Supp. 2d 1091, 1127 (N.D. Cal. 2010) (dismissing Section 2 claims alleging

 that two companies shared monopoly because “Section 2…does not punish behavior

 aimed at creating or maintaining oligopolies”); Oxbow Carbon & Minerals LLC v.

 Union Pac. R.R. Co., 926 F. Supp. 2d 36, 45-46 (D.D.C. 2013) (dismissing Section

 2 claims and agreeing with “vast majority of other courts” in concluding that a


                                        - 16
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19          PageID.232     Page 25 of 34




 “shared monopoly” cannot support a Section 2 claim). Here, Hobart-Mayfield not

 only failed to allege facts sufficient to show that defendants conspired at all, but also

 failed to allege that defendants agreed to vest monopoly power in a single defendant.

 III.   THE COMPLAINT FAILS TO STATE A CLAIM UNDER MICHIGAN
        ANTITRUST LAW

        Along with its Sherman Act claims, Hobart-Mayfield invokes the equivalent

 sections of the Michigan Antitrust Reform Act (“MARA”). See Complaint, Counts

 I-IV (citing MCL § 445.772). 6        Section 2 of MARA provides, “[a] contract,

 combination, or conspiracy between 2 or more persons in restraint of, or to

 monopolize, trade or commerce in relevant market is unlawful.” MICH. COMP. LAWS

 ANN. § 445.772. The federal cases, and the principles they enunciate, also are

 dispositive as to Hobart-Mayfield’s state antitrust claims. See MICH. COMP. LAWS

 ANN. § 445.784(2) (1985) (“It is the intent of the legislature that in construing all

 sections of [MARA], the courts shall give due deference to interpretations given by

 the federal courts to comparable antitrust statutes ....”). “Because [MARA] and the

 Sherman Anti-Trust Act mirror each other, [the court] appl[ies] the same analysis to

 both the federal and state anti-trust claims.” Am. Council of Certified Podiatric

 Physicians & Surgeons v. Am. Bd. of Podiatric Surgery, Inc., 323 F.3d 366, 368 n.1

 (6th Cir. 2003). Thus, for the same reasons discussed above with respect to the


 6Count V additionally invokes Section 3 of MARA (MICH. COMP. LAWS ANN. §
 445.773), along with Section 2 of the Sherman Act, against Schutt Sports only.

                                           - 17
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19          PageID.233     Page 26 of 34




 Sherman Act, Hobart-Mayfield has failed to state a viable claim for relief under the

 Michigan antitrust laws.

 IV.   THE COMPLAINT FAILS TO STATE A CLAIM FOR TORTIOUS
       INTERFERENCE

       In addition to the antitrust claims, Hobart-Mayfield asserts a bare-bones claim

 of “tortious interference with a business relationship or expectancy” against each of

 the Manufacturer Defendants (Counts VI, VII, VIII). To prevail on a tortious

 interference with a business relationship or expectancy claim under Michigan law, a

 plaintiff must allege: “(i) the existence of a valid business relationship or expectancy;

 (ii) knowledge of the relationship or expectancy on the part of the defendant; (iii)

 intentional interference causing or inducing a termination of the relationship or

 expectancy; and (iv) resultant actual damage.” Saab Auto. AB v. Gen. Motors Co.,

 770 F.3d 436, 440 (6th Cir. 2014) (citation omitted). The Complaint fails to meet

 these requirements.

       Hobart-Mayfield does not allege facts establishing any intentional

 interference by any of the defendants with Hobart-Mayfield’s business relationships.

 “Intentional interference requires more than just purposeful or knowing behavior on

 the part of the defendant. [A] plaintiff must also allege that the interference was

 either (1) a per se wrongful act or (2) a lawful act done with malice and unjustified

 in law for the purpose of invading the ... business relationship of another.” Id. at 441

 (citation omitted). “To establish that a lawful act was done with malice and without


                                           - 18
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19          PageID.234    Page 27 of 34




 justification, [a] plaintiff must demonstrate, with specificity, affirmative acts by the

 defendant that corroborate the improper motive of the interference.” Id. at 442.

 “[I]nterference for the purpose of competition is not enough.” Trepel v. Pontiac

 Osteopathic Hosp., 135 Mich. App. 361, 377; 354 N.W.2d 341, 347 (Mich. Ct. App.

 1984).

       A review of the specific allegations here fails to establish any basis for

 believing that the alleged conduct was either intentional or malicious. First, since

 Hobart-Mayfield has not alleged any specific actions by any of the Manufacturer

 Defendants to cause NOCSAE to issue its statements, there is no basis for claiming

 that the Manufacturer Defendants intentionally interfered with Hobart-Mayfield

 with regard to the NOCSAE certification. Second, since Hobart-Mayfield fails to

 allege that the Manufacturer Defendants’ warranty provisions were adopted after—

 or were in any way related to—Hobart-Mayfield’s offering of the S.A.F.E.Clip, there

 is no basis for concluding that the warranty claims constituted actions intended to

 interfere with Hobart-Mayfield or were motivated by malice toward Hobart-

 Mayfield. Finally, the allegations of statements to Hobart-Mayfield by Schutt and

 Xenith could not possibly be viewed as interfering with any customer expectancy,




                                          - 19
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19          PageID.235    Page 28 of 34




 since they were only directed to Hobart-Mayfield itself, not to any potential

 customers. 7

       Moreover, the tortious interference allegations fail to establish the proper

 interference with a reasonable expectancy. “The expectancy must be a reasonable

 likelihood or probability, not mere wishful thinking.” Trepel, 354 N.W.2d at 348.

 Here, Hobart-Mayfield identifies several potential customers who explain why they

 would not utilize the S.A.F.E.Clip, but identifies only one statement to the effect that

 the customer wanted to sell the S.A.F.E.Clip, and therefore arguably alleged a

 reasonable expectancy. See Complaint ¶ 96 (“Bob Fawley . . . would ‘love’ to sell

 the S.A.F.E.Clip.”). But Mr. Fawley’s statement (like some of the others) said that

 he wouldn’t sell the S.A.F.E.Clip “unless and until they are approved by the helmet

 manufacturers . . . .” Thus, Mr. Fawley’s decision was not made based on intentional

 interference by a manufacturer. Rather, he simply said he wouldn’t act unless a

 manufacturer affirmatively supported the S.A.F.E.Clip product. The absence of

 such affirmative support—which no manufacturer is required to provide—is

 certainly not evidence of intentional, malicious interference.          Mr. Fawley’s




 7Statements made by a manufacturer simply communicating a pre-existing warranty
 policy, see Complaint ¶¶ 98-99, cannot constitute malicious interference, since any
 manufacturer could be expected to inform customers about its existing policies.

                                          - 20
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19          PageID.236    Page 29 of 34




 statement, therefore, fails to provide any basis for a proper tortious interference

 claim.

          Finally, in the absence of facts indicating a motive to conspire or providing a

 reason why the Manufacturer Defendants would wish to interfere with Hobart-

 Mayfield, no facts presented here could possibly represent malicious intent. The

 tortious interference claims fail as well.

          Hobart-Mayfield’s claim of illegal conduct through the Manufacturer

 Defendants’ statements about their warranties (i.e., that “a manufacturer cannot limit

 its warranty based on the use of an aftermarket or add-on product pursuant to the

 Magnuson-Moss Act”) is also legally incorrect.            See Complaint ¶ 89.       The

 Magnuson-Moss Act only prohibits a manufacturer from conditioning validity of the

 warranty on use of the manufacturer’s replacement parts; it does not speak to add-

 on products such as the S.A.F.E.Clip. See 15 U.S.C. § 2302(c).

          Nor can Hobart-Mayfield’s conclusory allegations of “propagat[ion]” of an

 “errant belief” suffice to meet this requirement, Complaint ¶ 113, since fraud must

 be alleged with particularity. FED. R. CIV. P. 9(b). “It is a serious matter to charge

 a person with fraud and hence, no one is permitted to do so unless he is in a position

 and is willing to put himself on the record as to what the alleged fraud consists of

 specifically.” Segal v. Gordon, 467 F.2d 602, 607 (2d Cir. 1972). Consequently,

 Fed. R. Civ. P. 9(b) makes an exception to the notice pleading standard for fraud


                                              - 21
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19         PageID.237    Page 30 of 34




 claims. It requires that “in allegations of fraud or mistake, the circumstances

 constituting fraud or mistake must be stated with particularity.” Pleading fraud with

 particularity requires “a plaintiff, at a minimum, to allege a time, place, and content

 of misrepresentation(s) upon which he relied.” Bender v. Southland Corp., 749 F.2d

 1205, 1216 (6th Cir. 1984). None of this information is provided.

       Finally, it is well-settled that “[w]here the defendant’s actions were motivated

 by legitimate business reasons, its actions would not constitute improper motive or

 interference.” Saab Auto. AB, 770 F.3d at 442. As discussed above, the Complaint

 confirms that there were legitimate concerns raised about the safety of the Hobart-

 Mayfield product. Complaint ¶¶ 104, 107.

 V.    THE COMPLAINT FAILS TO STATE A CLAIM FOR ATTEMPTED
       MONOPOLIZATION AGAINST SCHUTT SPORTS
       To bring an attempted monopolization claim, a plaintiff must show that the

 defendant: (1) engaged in predatory or anticompetitive conduct; (2) acted with a

 specific intent to monopolize; and (3) has a dangerous probability of success in

 achieving monopoly power. Spectrum Sports v. McQuillan, 506 U.S. 447, 456

 (1993). Hobart-Mayfield’s Complaint either establishes that these factors are not

 met or does not set forth any factual allegation that could plausibly suggest Schutt

 attempted to monopolize any market.

       First, “a finding of exclusionary conduct requires some sign that the

 monopolist engaged in behavior that—examined without reference to its effects on


                                          - 22
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19           PageID.238     Page 31 of 34




 competitors—is economically irrational.” Stearns Airport Equip. Co. v. FMC Corp.,

 170 F.3d 518, 523 (5th Cir. 1999); see also, Aspen Skiing Co. v. Aspen Highlands

 Skiing Corp., 472 U.S. 585, 602 (1985). “Acts which are ordinary business practices

 typical of those used in a competitive market do not constitute anti-competitive

 conduct violative of Section 2.” Trace X Chem., Inc. v. Canadian Indus., Ltd., 738

 F.2d 261, 266 (8th Cir. 1984). Moreover, a claimed monopolist does not have an

 obligation to deal with or aid competitors, such as agreeing to warrant their products.

 See Verizon Commc'ns Inc. v. Law Offices of Curtis V. Trinko, LLP, 540 U.S. 398,

 408 (2004). Per the Complaint, Schutt acted in an economically rational manner:

 (1) to limit its warranty obligations and legal liabilities if a user modified its helmets

 with add-on products that voided the NOCSAE certification; and (2) attempted to

 increase competition in the market by increasing consumer choice. Complaint ¶¶

 44, 199.

       Second, specific intent is more than the intent to defeat rivals: it is specific

 intent to monopolize. Abcor Corp. v. AM Int'l, Inc., 916 F.2d 924, 927 (4th Cir.

 1990). There are no allegations that would plausibly support the inference that

 Schutt intended to monopolize any market, let alone the market for functionally

 equivalent faceclips.

       Third, a “plaintiff charging attempted monopolization must prove a dangerous

 probability of actual monopolization, which has generally required a definition of


                                           - 23
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19        PageID.239   Page 32 of 34




 the relevant market and examination of market power.” Spectrum Sports, 506 U.S.

 at 455. An attempted monopolization claim against a defendant with a market share

 of less than 30% should presumptively be rejected, and rejected if the market share

 is between 30% and 50% “except when conduct is very likely to achieve monopoly

 or when conduct is invidious . . . . .” M&M Med. Supplies & Serv., Inc. v. Pleasant

 Valley Hosp., Inc., 981 F.2d 160, 168 (4th Cir. 1992). When evaluating market

 power, a showing of significant barriers to entry is typically necessary. Am. Prof’l

 Testing Serv., v. Harcourt Brace Jovanovich Legal & Prof’l Publ’ns, Inc., 108 F.3d

 1147, 1153-55 (9th Cir. 1997). The Complaint fails to allege an adequate definition

 of the relevant market and is utterly devoid of any examination of Schutt’s market

 power, rendering it fatally deficient under both federal and Michigan law. 8 Indeed,

 because the Complaint does not even allege that Schutt actually sells a competing

 faceclip, Schutt has zero market share cannot plausibly have a dangerous probability

 of actual monopolization of a product it does not sell.

                                   CONCLUSION

       As the Complaint fails to state a claim for relief, Manufacturer Defendants

 respectfully request that the Court grant their motion for dismissal.



 8 Although Hobart-Mayfield notes that “Riddell, Schutt Sports, and Xenith together
 enjoy more than 90% of the national football helmet market” (Complaint ¶ 19), it
 includes no facts regarding Schutt’s individual share of the market for functionally
 equivalent faceclips.

                                          - 24
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19        PageID.240   Page 33 of 34




  Dated: December 2, 2019                     Respectfully submitted,
  PERKINS COIE LLP                            Honigman LLP

  /s/ Rodger K. Carreyn                       /s/ David A. Ettinger
      Rodger K. Carreyn                           David A. Ettinger
  RCarreyn@perkinscoie.com                    DEttinger@honigman.com
  Christopher G. Hanewicz                     660 Woodward Avenue
  CHanewicz@perkinscoie.com                   Suite 2290
  Gabrielle E. Bina                           Detroit, MI 48226-3506
  GBina@perkinscoie.com                       (313) 465-7368 (P)
  33 East Main Street, Suite 201
  Madison, WI 53703                           Morganroth & Morganroth
  (608) 663-7460 (P); (608) 663-7499 (F)      Jeffrey B. Morganroth
                                              JMorganroth@morganrothlaw.com
  Warner Norcross & Judd LLP                  344 North Old Woodward Avenue
  Michael G. Brady                            Suite 200
  MBrady@wnj.com                              Birmingham, MI 48009
  2000 Town Center, Suite 2700                (248) 864-4000 (P); (248) 864-4001 (F)
  Southfield, MI 48075-1318
  (248) 784-5000 (P)                          Attorneys for Defendants Xenith, LLC and
                                              Kyle Lamson
  Attorneys for Defendant, Riddell, Inc.

  Kerr, Russell and Weber PLC                 Davis & White, LLC
                                              David A. White, Esq.
  /s/Matthew L. Powell                        869 Turnpike Street, Suite 110
  Matthew L. Powell (P69186)                  North Andover, MA 01845
  mpowell@kerr-russell.com                    (978) 688-1433 (P); (978) 688-3151 (F)
  500 Woodward Avenue                         dwhite@daviswhite.com
  Suite 2500
  Detroit, MI 48226                           Attorneys for Defendants Kranos
  (313) 961-0200 (P); (313) 961-0388 (F)      Corporation d/b/a Schutt Sports and
                                              Vincent Long
  Attorneys for Defendants Kranos
  Corporation d/b/a Schutt Sports and
  Vincent Long




                                           - 25
Case 2:19-cv-12712-GAD-EAS ECF No. 18 filed 12/02/19        PageID.241    Page 34 of 34




                          CERTIFICATE OF SERVICE

        I hereby certify that on December 2, 2019, I electronically filed the foregoing
 with the Clerk of the Court using the ECF system, which will send notification of
 such filing to all counsel of record.


                                        Respectfully submitted,

                                        KERR, RUSSELL AND WEBER, PLC

                                        By: /s/ Matthew L. Powell
                                                Matthew L. Powell (P69186)
                                        500 Woodward Avenue, Suite 2500
                                        Detroit, MI 48226
                                        (313) 961-0200
                                        mpowell@kerr-russell.com
